Citation Nr: 1522769	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  14-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric condition, to include PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran's current claim on appeal seeks entitlement to service connection for PTSD.  As detailed below, his service connection claim will be reopened and remanded for additional development.  A review of the Veteran's medical records also includes diagnoses of depressive disorder, anxiety disorder, personality disorder and substance dependence.  The scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issues on appeal as reflected above to include any potentially relevant psychiatric claims raised by the record.  

In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric condition, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The claim for service connection for an acquired psychiatric condition was last denied in a January 2010 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence added to the record since the January 2010 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric condition.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision to reopen the Veteran's claim, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran seeks to reopen a previously denied claim seeking service connection for an acquired psychiatric condition, namely, PTSD.  He maintains that he has a diagnosis of PTSD that is related to stressors he experienced while serving as a military dog handler in Thailand.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for PTSD was denied in a March 2003 rating decision because the evidence did not show a confirmed diagnosis of PTSD and the evidence was inadequate to establish the Veteran's claimed stressors.  

The denial of the Veteran's claim was confirmed and continued in subsequent rating decisions dated June 2004, August 2004, July 2008 and January 2010.  The Veteran did not appeal these decisions and they became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at that time of the last final January 2010 rating decision included the Veteran's service treatment records and post-service medical records which reflect a past medical history of PTSD, depressive disorder, personality disorder and alcohol dependence.

Evidence received since the last final rating decision in January 2010 includes several VA treatment records from the Veteran's psychiatrist, Dr. JLH.  In a March 2014 VA psychiatry note, Dr. JLH states that he believed the Veteran had PTSD from his experiences in Thailand.  He diagnosed the Veteran with PTSD and assigned a GAF score of 50.  Also of record is an April 2015 VA psychiatry note from Dr. JLH in which he maintains that the Veteran did not have a personality disorder upon discharge from active service but rather had signs of mental illness.

The claim was initially denied because there was no evidence of a confirmed diagnosis of PTSD and the evidence did not support the Veteran's claimed stressors.  Evidence added to the record since the last final January 2010 rating decision, namely the VA psychiatry notes from Dr. JLH, are new as they were not previously considered.  These VA treatment records are also material as they relate to an unestablished fact necessary to substantiate the claim; they show the Veteran has a currently diagnosed psychiatric disability which the VA psychiatrist has related to the Veteran's experiences during active duty service in Thailand.  

That new evidence, when considered with the old, triggers VA's duty to provide additional development.  As such, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for an acquired psychiatric condition has been received, and the claim is reopened.

ORDER

New and material evidence having been submitted, the claim of service connection for an acquired psychiatric condition is reopened.  To this extent only, the appeal is granted.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran testified at his hearing that he receives disability benefits for his mental health conditions from the Social Security Administration (SSA).  A February 2004  SHARE print screen shot in the Veteran's VBMS claims folder indicates that there were no SSA records associated with the Veteran's Social Security number.  However, the Veteran subsequently submitted a document from SSA with a fax header dated July 20, 2010 which indicates that the Veteran alleged disability due to PTSD, colitis, left knee pain, personality disorder and hearing impairment.  The note goes on to state that the file evidence substantiates mental limitations consistent with a fully favorable allowance, and disability was established.  He also submitted subsequent statements which reflect he is currently in receipt of SSA benefits.  

A review of the Veteran's claims file does not reveal any further SSA records, and it does not appear there was any attempt made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

A VA examination is also needed in order to clarify the medical evidence on record.  The Veteran's VA treatment records reflect that he has been diagnosed with a number of mental health conditions, including PTSD, depressive disorder, dysthymic disorder, anxiety disorder, mood disorder, personality disorder, alcohol dependence, and malingering.  See, e.g., June 2004 VA examination, July 2011 VA examination, May 2010 VA psychology note.  In light of the conflicting evidence in the record, a remand is necessary to afford the Veteran a VA examination to clarify the Veteran's current psychiatric diagnoses and determine whether there is any relationship between any currently diagnosed mental health condition to active service.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records dated since April 2015 and associate those documents with the Veteran's claims file.

2.  Take all appropriate action to obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disability, to include PTSD, depressive disorder and anxiety disorder.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Prior to the examination, the AOJ should specify for the examiner any stressor that it can determine is established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service. 

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

(c)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of any non-PTSD psychiatric disorder, to include whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service. 

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

4.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


